                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                   CASE NO. 17-20738
                                                 HON. DENISE PAGE HOOD
v.

MOHAMED ABDI,

                    Defendant.

                                             /

     ORDER DENYING DEFENDANT’S MOTION FOR LEAVE TO FILE
     MOTION TO SUPPRESS [#44] AND DENYING DEFENDANT’S ORAL
            MOTION FOR WITHDRAWAL OF ATTORNEY


    I.   BACKGROUND

         On October 19, 2017, a Criminal Complaint was filed against Defendant

Mohamed Abdi (“Abdi”). (Doc # 1) On February 14, 2018, Abdi was charged by

Superseding Indictment with nine counts of Interference with Commerce by

Robbery (18 U.S.C. § 1951(a)) (Counts I, III, V, VII, IX, XI,XIII, XV, XVII), and

nine counts of Use of a Firearm During and in Relation to a Crime of Violence (18

U.S.C. § 924(c)) (Counts II, IV, VI, VIII, X, XII, XIV, XVI, XVIII). (Doc # 21) On

June 12, 2018, Abdi filed a Motion to Suppress. (Doc # 35) The Government filed

a Response on July 3, 2018. (Doc # 37) An evidentiary hearing was later held. The

Court granted in part and denied in part Abdi’s Motion. (Doc # 41)

                                        1 
 
      The first matter that is before the Court is Abdi’s Motion for Leave to File

Motion to Suppress, filed on October 31, 2018. (Doc # 44) Abdi seeks to suppress

the physical evidence that was obtained pursuant to the Terry stop, as well as any

statements that he made after the Terry stop transpired. (Doc # 44, Pg. ID 202) Abdi

contends that the initial Terry stop and subsequent seizure violated his Fourth

Amendment rights. (Id. at 201) Abdi also argues that the findings made by this

Court in its previously issued Order (Doc # 41) have inspired him to further

investigate the circumstances surrounding the stop that ultimately led to his arrest.

(Doc # 44, Pg. ID 202)


      The Government filed a Response to Abdi’s Motion on October 31, 2018.

(Doc # 47) The Government argues that this Motion is untimely, and claims that

Abdi has not shown good cause that would permit the Court to consider his Motion

at this stage in the litigation. The Government also asserts that Abdi’s Fourth

Amendment rights were not violated.


      The second matter is Abdi’s Oral Motion for Withdrawal of Attorney. During

the hearing regarding Abdi’s Motion for Leave to File Motion to Suppress, which

was held on November 7, 2018, Abdi asked the Court to appoint another attorney to

represent him. Abdi contended that his current attorney, Kimberly Stout (“Stout”),

did not fully address his concerns in his initial Motion to Suppress (Doc # 35).

Specifically, Abdi asserted that Stout focused on possible Fifth Amendment
                                         2 
 
violations in his Motion to Suppress as opposed to emphasizing his Fourth

Amendment concerns. Abdi also argued that he believed that Stout attempted to

pressure him into signing a Rule 11 plea agreement.


          The Government argued that Abdi’s request lacked merit because there is no

evidence that Stout has not adequately represented her client. The Government also

asserted that if Abdi wished to acquire a different attorney, he could have certainly

done so at an earlier stage of the litigation process. The Government additionally

argued that Abdi’s Motion was merely an attempt to delay his trial.


          The Court DENIED Abdi’s request on the record.


    II.   MOTION FOR LEAVE TO FILE MOTION TO SUPPRESS

      A. Standard of Review
          Federal Rule of Criminal Procedure 12(b)(3) lists the motions that “must be

raised by pretrial motion.” Included among them is a motion for “suppression of

evidence.” Fed.R.Crim.P. 12(b)(3)(C). If a party fails to raise a defense or objection

that must be made by pretrial motion before the deadline, that defense or objection

is waived. Fed.R.Crim.P. 12(e); see United States v. Kincaide, 145 F.3d 771, 778

(6th Cir.1998). The potential harshness of a strict application of this rule is mitigated

by a safety valve that allows district courts to grant relief from the waiver for “good

cause.” Fed.R.Crim.P. 12(e). “At a minimum, [good cause] requires the party


                                           3 
 
seeking a waiver to articulate some legitimate explanation for the failure to timely

file.” United States v. Walden, 625 F.3d 961, 965 (6th Cir.2010).


    B. Timeliness
      The Court’s set deadline for filing motions was June 11, 2018. (Doc # 33)

Abdi has not offered the Court a legitimate reason as to why he failed to include any

additional arguments in his Motion to Suppress. Abdi only asserts that another

review of the record evidence, in combination with the Court’s positions in its Order,

led him to believe that the Court should further evaluate his arguments. The Court

does not find Abdi’s assertion to be compelling. As the Government mentions,

Abdi’s Motion is based on evidence that was previously accessible. The Court is

not prepared to give Abdi a second chance at raising issues simply because he has

had more time to assess his potential arguments.

    C. Fourth Amendment Claim

      Although the Court finds that Abdi’s Motion is untimely, it will address the

Fourth Amendment claim that he raises. Abdi argues that Sergeant Gardzella

(“Gardzella”) lacked the reasonable suspicion required to conduct the Terry stop.

Abdi asserts that the illegal Terry stop violated his Fourth Amendment rights. Due

to this alleged constitutional violation, Abdi contends that the Court should suppress:

(1) any physical evidence that was acquired based on the unlawful Terry stop; and

(2) all of his statements made to authorities after the unlawful Terry stop occurred.

                                          4 
 
      The Government argues that Gardzella had the reasonable suspicion necessary

to engage in a lawful Terry stop with Abdi. It is also the Government’s contention

that Gardzella was provided with more than enough information to have reason to

believe that Abdi robbed the CVS Pharmacy. Gardzella was instructed to be on the

lookout for: (1) a man that was similar looking to Abdi; and (2) the exact vehicle

that Abdi was driving.

      Under the Fourth Amendment, law enforcement officer may initiate a

conversation with a citizen without implicating Fourth Amendment rights. United

States v. Mendenhall, 446 U.S. 544, 553-54 (1980). An investigatory (Terry) stop

or detention requires that the officer has reasonable suspicion that a crime may have

occurred. Terry v. Ohio, 392 U.S. 1, 30 (1968). See also United States v. Sokolow,

490 U.S. 1, 7 (1989) (citing Terry, 392 U.S. at 30) (reasonable suspicion that a crime

“may be afoot” will support a lawful investigatory stop). The officer must possess

“a particularized and objective basis for suspecting the particular person ... of

criminal activity” based on “specific and articulable facts.” Smoak v. Hall, 460 F.3d

768, 778-79 (6th Cir. 2006) (internal citations omitted).

      The reasonable suspicion “must be supported by specific and articulable facts

that would warrant a man of reasonable caution in the belief that the action taken

was appropriate.” Terry, 392 U.S. at 88 (internal quotations and citation omitted).

Reasonable suspicion “requires more than a mere hunch, but is satisfied by a


                                          5 
 
likelihood of criminal activity less than probable cause, and falls considerably short

of satisfying a preponderance of the evidence standard. If an officer possesses a

particularized and objective basis for suspecting the particular person of criminal

activity based on specific and articulable facts, he may conduct a Terry stop.”

Dorsey v. Barber, 517 F.3d 389, 395 (6th Cir. 2008) (quoting Smoak, 460 F.3d at

778-79).


      In U.S. v. Arvizu, 534 U.S. 266, 273-274 (2002), the Supreme Court stated:

      When discussing how reviewing courts should make reasonable-
      suspicion determinations, we have said repeatedly that they must look
      at the “totality of the circumstances” of each case to see whether the
      detaining officer has a “particularized and objective basis” for
      suspecting legal wrongdoing. See, e.g., [United States v. Cortez, 499
      U.S. 411, 417–18 (1981)]. This process allows officers to draw on their
      own experience and specialized training to make inferences from and
      deductions about the cumulative information available to them that
      “might well elude an untrained person.” Id., at 418. See also Ornelas v.
      United States, 517 U.S. 690, 699 (1996).


“The court should ask whether the agents acted reasonably under settled law in the

circumstances, not whether another reasonable, or more reasonable, interpretation

of the events can be constructed ... after the fact.” Hunter v. Bryant, 502 U.S. 224,

228 (1991).    “[T]he determination of reasonable suspicion must be based on

commonsense judgments and inferences about human behavior.”                Illinois v.

Wardlow, 528 U.S. 119, 125 (2000)(citing U.S. v. Cortez, 449 U.S. 411, 418 (1981)).



                                          6 
 
              Here, Gardzella had the adequate reasonable suspicion necessary to stop Abdi.

Case law demonstrates that Abdi’s Fourth Amendment rights were not violated since

Gardzella’s particularized and objective basis for suspecting that Abdi robbed the

CVS Pharmacy derived from the information he received from the police dispatcher.

It was relayed to Gardzella that the robbery was committed by a black man driving

a white Buick Rendezvous. (Doc # 35-2, Pg. ID 114) Gardzella was also notified

of the time and place of the robbery. Given that Abdi matched the description of the

man suspected of robbing the CVS Pharmacy, was driving the same vehicle

described in the dispatch broadcast, and was found by Gardzella near the scene of

the crime soon after it was committed, the Court finds that Gardzella had the

reasonable suspicion required to stop Abdi in the manner that he did.1

III.          ORAL MOTION FOR WITHDRAWAL OF ATTORNEY

              The Local Rules provide that an attorney making an appearance on behalf of

a defendant continues to represent the defendant through an appeal unless the district

court grants a motion to withdraw prior to the notice of appeal being filed. E.D.

Mich. L.Cr.R. 57.1(a). It is well established that a criminal defendant accused of a

felony has a constitutional right under the Sixth Amendment to be represented by

counsel and to have counsel appointed for him if he cannot afford one, or,


                                                            
1
 The Court goes into greater detail about the specifics of the stop and the information that was
provided to Gardzella before the Terry stop occurred in its previously issued Order granting in
part and denying in part Abdi’s Motion to Suppress. (Doc # 41, Pg. ID 169-171)
                                                               7 
 
alternatively, to represent himself in such proceedings. Faretta v. California, 442

U.S. 806 (1975). The “essential aim of the Amendment is to guarantee an effective

advocate for each criminal defendant rather than to ensure that a defendant will

inexorably be represented by the lawyer whom he prefers.” Wheat v. United States,

486 U.S. 153, 159 (1988). The Sixth Amendment does not guarantee a “meaningful

relationship” between a defendant and his attorney. Morriss v. Slappy, 461 U.S. 1,

14 (1983). A motion for new court appointed counsel based upon a defendant’s

dissatisfaction with his counsel is addressed to the sound discretion of the trial court.

United States v. White, 451 F.2d 1225 (6th Cir. 1971). The defendant’s right “to

court appointed counsel does not carry with it the right to select a particular

attorney.” Id.

      When Abdi was in Court for a hearing on his Motion for Leave to File Motion

to Suppress, he expressed to the Court, through his attorney, that he wished to have

different representation. Stout stated to the Court that Abdi was not satisfied with

her representation because she: (1) did not sufficiently raise his Fourth Amendment

concerns in his Motion to Suppress; and (2) forced him to consider taking a Rule 11

plea agreement even though he repeatedly asserted that he was not interested in the

Government’s offers. The Court denied Abdi’s Motion on the record during the

hearing.




                                           8 
 
                In addition to the reasons set forth on the record, the Court further finds that

there has been no breakdown in the attorney-client relationship between Stout and

Abdi. Regarding Abdi’s first concern, as the Court noted above, even if Stout had

provided the Court with a more expansive argument explaining why Abdi’s Fourth

Amendment rights had been violated, it would not have affected the outcome of the

Court’s ruling. As for Abdi’s second concern, Stout’s actions were not only

permissible, but required by law. The Supreme Court ruled in Missouri v. Frye, 566

U.S. 134 (2012) that “defense counsel has the duty to communicate formal offers

from the prosecution to accept a plea on terms and conditions that may be favorable

to the accused.” Frye, 566 U.S. at 145. Based on Stout’s comments to the Court,

she lawfully explained to him the terms of the plea offered by the Government. The

Court does not find Abdi’s concerns with his current representation warrants

appointing him another attorney. Further, Stout is Abdi’s third attorney; he has no

right to select a particular attorney.2

IV.           CONCLUSION

              For the reasons set forth above,

              IT IS HEREBY ORDERED that Defendant Mohamed Abdi’s Motion for

Leave to File Motion to Suppress (Doc # 44) is DENIED.



                                                            
2
 Abdi’s second attorney replaced his first attorney on December 4, 2017. (Doc # 16) The Court
granted Abdi’s request for a third attorney on March 14, 2018. (Doc # 30)
                                                               9 
 
      IT IS FURTHER ORDERED that Defendant Mohamed Abdi’s Oral Motion

for Withdrawal of Attorney is DENIED.


                                              s/Denise Page Hood
                                              Chief Judge, U. S. District Court
Dated: November 8, 2018




I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 8, 2018, by electronic and/or ordinary mail.

                                     S/LaShawn R. Saulsberry
                                     Case Manager




                                        10 
 
